Citation Nr: 1822687	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision, which the RO denied service connection for a low back disability, claimed as low back pain. In July 2012, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014. 

In April 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C. A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems. All records have been reviewed.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the record includes lay assertions as to the  occurrence of low back injury in service, and his service records document a low back complaint and a report of recurrent back pain at separation,  no chronic low back disability was shown in service or for many years thereafter, and  the only competent, probative evidence to address whether there exists a medical relationship between current lumbar spine degenerative joint disease and the Veteran's service weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met. 38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, the RO sent the Veteran a January 2011 pre-rating letter that provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini. The June 2012 rating decision reflects the initial adjudication of the claim after issuance of the this letter. Hence, the January 2011 meets the VCAA's content and timing of notice requirements.

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA records, private treatment records, statements from the Veteran and his wife (who is a nurse), and a report of a VA examination. Also of record and considered in connection with the claim is the transcript of the Board hearing, along with various written statements by the Veteran, his wife, and his representative.  No further action on this claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran had the opportunity to orally set forth his contentions before the undersigned VLJ.  During the hearing, the undersigned identified the issue on appeal. Also, information was elicited from the Veteran as to the nature and onset of, and treatment for, the claimed condition.  Questions were also directed toward determining whether further evidentiary development was warranted - namely, whether the Veteran had a current diagnosis of the claimed condition, and whether there was evidence of a nexus between the claimed disability and his service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Following the hearing, the claim was remanded for additional development, as a result of which additional evidence was ultimately added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided. As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

If a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, , become manifest to a compensable degree within a prescribed period post service , service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307  , 3.309 (2017). This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.   

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102(2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
Considering  pertinent evidence of in light of the above-cited legal authority, the Board finds that service connection  for low back disability must be denied.  

The Board notes, at the outset, that all of the evidence of record in the electronic claims file (as reflected in VBMS and Virtual VA (Legacy Content Manager) has been reviewed. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate ,and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim under consideration.      

Turning to the service connection requirements, as discussed below, a current disability is established by a June 2012 VA examiner's diagnosis of degenerative disc disease.  Moreover, the record includes lay assertions as to the occurrence of in-service injury, and documented complaints of low back pain and assessments; this evidence meets the in-service injury or disease requirement.   Nonetheless,  this claim fails on the question of whether there exists a medical nexus between the current diagnosed disability and service, to include the injury therein.

Service treatment records (STRs) indicate that the Veteran was treated in August 1977 for low back pain while he was stationed at Fort Drum, New York. At separation, a February 1979 report of medical history shows that the Veteran checked "recurrent back pain." On examination, the examiner referenced the e August 1977 report noting lumbar strain.  

Despite the complaints of back in service, no chronic back disability was diagnosed in service or many years thereafter. Post -service, there are no VA or private treatment records of any low back treatment until July 2003, when the Veteran sought treatment from a licensed massage therapist . The next record of treatment for low back issues is dated in August 2008, when the Veteran sought treatment from a private physician for a reported back ache, later diagnosed as an acute muscle spasm. The Veteran sought  private treatment for continuing back spasms in October 2009, November 2009, January 2010, and August 2010, and he continued to receive private therapeutic treatment through 2011 and 2012. In April 2012, the Veteran was diagnosed with chronic back pain by a private physician; and, in August 2012, a VA examiner diagnosed degenerative disc disease. While not dispositive, the Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Furthermore, the only competent medical opinion to address the medical etiology question weighs against the claim. In the report of the   June 2012 VA examination culminating in a diagnosis of   mild degenerative disc disease, the  examiner noted a review of the claims file. The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. As a rationale, the examiner stated that while there is evidence of low back strain or lumbar strain as a result of the August 1977 injury in service,  there was nearly a thirty-year  gap between that injury and any subsequent treatment. The examiner stated that his physical exam was "unremarkable" and that his examination of the thoracolumbar spine was normal. The examiner highlighted that there was "no documentation of a lower back condition proximate to post-military separation with a thirty year occupational history in the labor trade industry." Importantly, after review of the Veteran's x-rays, the examiner concluded, "Expected x-rays finding of a chronic lower lumbar strain with spasms, would be a loss of lumbosacral alignment and or loss of lumbar lordosis, not found on veteran's x-rays." 

As this opinion was based on examination of the Veteran, full consideration of the record, and is supported by  stated rationale, the Board accepts this opinion as probative of the medical etiology question. See, e.g. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In addition to the medical evidence discussed above, the Board has considered the lay assertions advanced by the Veteran and by his wife on his behalf, but finds that such assertions no in support of the claim. 

For example, during his April 2017 Board hearing, the Veteran testified that he injured his back while stationed at Fort Drum in 1977, and that his injury became worse after being placed on snow-shoveling details. The Veteran's wife, who was also serving at Fort Drum at the time in a uniformed medical capacity, corroborated the Veteran's reports of his initial injury and subsequent reports of back pain and continuous symptoms since that injury in her own testimony and a subsequent statement issued to the Board in April 2017.

Laypersons are certainly competent to report matters within his or her knowledge, to include the occurrence of injury or symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, in assessing the credibility and probative weight of such reports, they must be considered in light of objective and other evidence of record.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.   

Here, the stark absence of any documented complaint, finding, or diagnosis pertinent to the low back for decades after service tends to undermine the credibility of current assertions of continuity of symptoms of symptoms advanced in connection with the current claim for monetary benefits,  See, e.g., Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  The Board further notes, in any event, that, as the Veteran has not been diagnosed with a specific disability listed in 38 C.F.R. § 3.309(a), he cannot establish service connection on the basis of  lay assertions of continuity of symptoms. alone, in lieu of a medical opinion (see 38 C.F.R. § 3.303(b).  Notably, in this case, the only medical etiology opinion of record was based on consideration of  the medical evidence and lay assertions-to include  written assertions as to continuity of symptoms allegedly experienced since service-and the opinion provider still rendered an opinion that is adverse to the claim. 

Furthermore, to the whatever extent the Veteran actually attempts to assert that there exists a medical nexus between his s current low back disability and service, to include injury therein and/or  his back pain in service, his assertions in this regard simply are not competent.  Such questions involve  complex medical matters that extend beyond a readily observable cause and effect relationship; as such, they are beyond the realm of a layperson, and may only be answered by qualified medical professionals.  See, e.g., Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 307-308 (2007).  As the Veteran is not shown to have the medical training and expertise to opine on such a complex medical matter, his assertions as to medical etiology have no probative value. 

As for the statements of the Veteran's wife, to the extent that such statements corroborate that the Veteran assertions that he experienced back pain in service, she is e competent to report her  observations (see Charles, supra), although the fact that the Veteran experienced back pain in service is not in contention. However, to whatever extent such statements are being offered in an attempt to establish a medical nexus between current complaints and service, as indicated above, this claim turns on the medical matter of the etiology of the Veteran's low back disability, a  complex medical matter within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137 (1994). The Board acknowledges that the Veteran's wife is a nurse and as such is a health care provider with medical training. However, in this case, the Board finds that the June 2012 VA medical opinion offered by a physician's assistant with more training and experience (as he specializes in orthopedics), and which is supported by a compelling rationale, outweighs any purported etiology opinions by the Veteran's wife. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In short, in this case, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of his and his wife's assertions of medical etiology, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for low back disability must be denied. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for low back disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


